FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                              April 6, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 GCIU-EMPLOYER RETIREMENT
 FUND; BOARD OF TRUSTEES OF THE
 GCUI-EMPLOYER RETIREMENT
 FUND,

       Plaintiffs - Appellants,
                                                              No. 19-3161
 v.                                              (D.C. No. 2:14-CV-02303-EFM-KGG)
                                                               (D. Kan.)
 COLERIDGE FINE ARTS; JELNIKI
 LIMITED,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before BRISCOE, LUCERO, and McHUGH, Circuit Judges.
                   _________________________________

      This is the second time this case has been before this court. In each instance, a

dismissal for lack of personal jurisdiction was at issue. In this appeal, Plaintiffs

GCIU-Employer Retirement Fund and the Board of Trustees of the GCIU-Employer

Retirement Fund (collectively the “Fund”) appeal from a second order dismissing

their action against Defendants Coleridge Fine Arts (“Coleridge”) and Jelniki

Limited (“Jelniki”). The Fund alleges that Coleridge and Jelniki are jointly and



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
severally liable for certain pension payments under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., as amended by the

Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”). Id. §§ 1381–

1461. Before reaching any issue of potential liability, the district court first had to

determine whether Coleridge and Jelniki – both foreign corporations with controlling

interests in an American company called Greystone Graphics, Inc. (“Greystone”) –

are subject to personal jurisdiction in the United States. The district court concluded

personal jurisdiction was not established and granted a motion to dismiss. In the

prior appeal, we agreed that the facts then presented did not support the exercise of

personal jurisdiction over Coleridge and Jelniki, but we reversed and remanded for

jurisdictional discovery. GCIU-Emp’r Ret. Fund v. Coleridge Fine Arts, 700 F.

App’x 865, 867–71 (10th Cir. 2017) (unpublished).

      On remand, after the parties conducted further discovery, Coleridge and Jelniki

again moved to dismiss on jurisdictional grounds. The district court granted the

motion, concluding the additional evidence generated by the Fund did not establish

that (1) Coleridge and Jelniki were involved in Greystone’s day-to-day operations; or

(2) the Fund’s claims arose out of or related to Coleridge’s and Jelniki’s contacts

with the United States. We affirm the district court’s second dismissal for a lack of

personal jurisdiction. We conclude that the Fund did not make a prima facie showing

of purposefully-directed activities by Coleridge and Jelniki in connection with

Greystone’s withdrawal from the pension fund. We also conclude that the Fund

forfeited any argument its injuries arose out of Coleridge’s and Jelniki’s alleged

                                            2
contacts with the United States. Given these conclusions, we need not proceed to

also consider whether exercising personal jurisdiction over Coleridge and Jelniki

would be consistent with fair play and substantial justice.

                                        I

      Multi-employer pension plans are regulated by ERISA, with the goal of

protecting anticipated retirement benefits when such plans terminate “before

sufficient funds have been accumulated[.]” Ceco Concrete Constr., LLC v.

Centennial State Carpenters Pension Tr., 821 F.3d 1250, 1252 (10th Cir. 2016)

(brackets added). To prevent employers from pulling out to “avoid paying for any

shortfalls” upon termination, Congress amended ERISA by enacting the MPPAA. Id.

at 1252–53. The MPPAA imposes “withdrawal liability” on any employer that has

an obligation to contribute but withdraws from the plan. 29 U.S.C. § 1381(a). An

obligation to contribute may arise under “one or more collective bargaining (or

related) agreements[.]” Id. § 1392(a)(1) (brackets added). A “complete withdrawal”

occurs when an employer “permanently ceases to have an obligation to contribute

under the plan,” or “permanently ceases all covered operations under the plan.” Id.

§ 1383(a)(1)–(2); see also Ceco, 821 F.3d at 1253 (reiterating that “withdrawal

liability arises when the employer stops its duty to contribute or ceases covered

operations”).

      The MPPAA broadly defines “employer.” The statute provides that all “trades

or businesses (whether or not incorporated) which are under common control” shall

be treated as “a single employer.” 29 U.S.C. § 1301(b)(1). The law incorporates

                                            3
Treasury regulations specifying that “common control” businesses include a “parent-

subsidiary group” connected through “ownership of a controlling interest[.]” 26

C.F.R. § 1.414(c)-2(a)–(b) (brackets added). The statutory definition of “employer”

thus “extend[s] beyond the business entity withdrawing from the pension fund,”

imposing liability on related entities “which, in effect, pierces the corporate veil and

disregards formal business structures.” Ceco, 821 F.3d at 1259 (brackets added,

citation omitted). “[I]f a withdrawing employer is unable to pay in full, a pension

plan can recover the deficiency jointly and severally from any other trade or business

under common control with the withdrawing employer.” Id. (brackets added, citation

omitted).

      According to the Fund’s First Amended Complaint, the Fund receives

contributions from several employers as a result of negotiated collective bargaining

agreements (“CBAs”) with certain local unions. App. at 100 ¶ 6. Greystone, a now

defunct Kansas corporation, was one of the employers that previously contributed to

the Fund pursuant to CBAs with the Graphic Communications International Union

(the “Union”). Id. at 101, 103, 106 ¶¶ 11, 22, 44. Coleridge, an Irish company,

became the 100% stockholder of Greystone in 2002. Id. at 100–02, 106 ¶¶ 8, 13, 20,

45. Jelniki, another Irish company, is the parent of Coleridge. Id. at 101, 106 ¶¶ 9–

10, 14, 45. Greystone ceased doing business in 2011, effectuating a complete

withdrawal from the Fund. Id. at 105 ¶ 39.

      The Fund alleges that the 2011 withdrawal triggered shared liability for

Coleridge and Jelniki, which were part of Greystone’s common control group under

                                            4
ERISA. Id. at 101–02, 107 ¶¶ 11, 21, 48. In 2013, the Fund obtained a default

judgment against Greystone and its domestic “control group” entities. Id. at 106,

170–71 ¶ 41. The judgment imposed joint and several withdrawal liability upon

those American companies in the amount of $4,454,092.02, but apparently the Fund

has been unable to collect. Id. The Fund initiated this lawsuit in 2014, seeking to

recover from Greystone’s foreign “control group” entities – Coleridge and Jelniki.
Id. at 2, 9–13. The Fund alleges Coleridge and Jelniki used Greystone to expand

their operations in the United States. Id. at 105 ¶¶ 37–38.

      The Fund also alleges that Greystone, Coleridge, and Jelniki had overlapping

officers or directors. For example, Kevin Walsh served on the board of directors for

Coleridge, Jelniki, and Greystone. Id. at 105–06 ¶¶ 34, 40. The Fund asserts that

Eugene Reynolds, in addition to serving as a director for Coleridge and Jelniki, acted

as President, Chief Executive Officer, and a board member for Greystone. Id. at 102,

105–06 ¶¶ 29, 40. The Fund maintains that Reynolds played an active role in

negotiating one or more CBAs, pointing to (1) June 2007 correspondence on

Greystone letterhead in which Reynolds urged the Union to accept a “Final”

collective bargaining proposal; and (2) a March 2007 “Agreement” with the Union,

signed by Reynolds and mentioning Greystone, to hold an “off the record” meeting to

allow the Union to “communicate their concerns directly to the owner.” Id. at 104,

142–43 ¶ 30. The Fund avers that, given the managerial positions he held with

Greystone, Reynolds must have known about ERISA withdrawal liability as far back

as 2007. That same year an actuary hired by Greystone indicated he was looking into

                                           5
the issue because it could impact Greystone’s business planning. Id. at 103 ¶ 26.

Reynolds additionally signed a 1994 CBA between the Union and a predecessor to

Greystone. Id. at 104, 144–69 ¶ 32.

      Claiming a lack of personal jurisdiction, Coleridge and Jelniki moved to

dismiss the First Amended Complaint. Id. at 180–89. The district court granted the

motion. Id. at 292–310. On appeal, we agreed that the facts set forth in the parties’

pleadings, affidavits, and exhibits were insufficient to establish minimum contacts

consistent with due process. GCIU, 700 F. App’x at 868–71. However, because we

concluded that the Fund was entitled to discovery on the issue of day-to-day

involvement as a potential route to establish minimum contacts, we reversed and

remanded for further proceedings. Id. at 871; see also id. (“On remand, the district

court shall permit jurisdictional discovery of material relating to the question of

whether Coleridge and Jelniki, either directly or through their owners, directors, or

agents, were involved in the day-to-day management of Greystone.”).

       We made the following observations in the first appeal. We agreed with the

Seventh Circuit that the “MPPAA’s control group provision regarding withdrawal

liability” does not alter the rule that “stock ownership in or affiliation with a

corporation, without more, is not a sufficient minimum contact.” Id. at 869 (quoting

Cent. States, Se. & Sw. Areas Pension Fund v. Reimer Express World Corp., 230
F.3d 934, 943–45 (7th Cir. 2000)). We assumed arguendo that Reynolds served on

multiple boards and actively participated in the day-to-day management of

Greystone, but found this activity lacking because there were “no credible allegations

                                            6
Mr. Reynolds routinely acted on behalf of Coleridge and Jelniki when he discharged

any of his duties as an officer and director of Greystone.” Id. at 870. We added that

the Fund’s First Amended Complaint failed to allege any involvement by Reynolds in

the actuary’s 2007 decision to solicit withdrawal liability information from the Fund,

let alone any actuarial involvement by Reynolds “in his capacity as an owner or

director of Coleridge or Jelniki.” Id.

       To round out our discussion of minimum contacts in the first appeal, we

commented that Reynolds’s involvement in the negotiation of the 2007 CBA

presented “a slightly closer question.” Id. We determined that the June 2007

correspondence on Greystone letterhead provided “no support” for the proposition

that Reynolds “was acting on behalf of either Coleridge or Jelniki during the

negotiations.” Id. We said that the March 2007 Agreement was ambiguous because

the phrase “the owner” could conceivably refer to Coleridge. Id. at 870–71. Still, we

concluded that one meeting between the Union and Reynolds (purportedly acting on

behalf of Coleridge) was insufficient on the facts presented to support the exercise of

specific jurisdiction. Id. at 871.

       We further addressed in the first appeal the Fund’s reliance on Pension Benefit

Guaranty Corp. v. Asahi Tec Corp., 839 F. Supp. 2d 118 (D.D.C. 2012), a case in

which a district court denied a foreign parent company’s motion to dismiss ERISA

claims premised on termination liability because, inter alia, (1) the parent acquired

its United States subsidiary with knowledge of the subsidiary’s pension liabilities;

and (2) the parent’s “status” as a member of the “control group,” which arose at the

                                           7
time of the acquisition, was the basis for the plaintiff’s claim. Id. at 120–21, 124–

26. 1 We stated that even if we were “inclined to give any weight” to Asahi Tec, the

facts in GCIU were “not comparable” because there was no proof of potential ERISA

withdrawal liability at the time Coleridge acquired an initial stake in Greystone in

1998 and gained full control of Greystone in 2002. 700 F. App’x at 869. Because

Greystone continued to contribute to the Fund until early 2011, the withdrawal

liability giving rise to the Fund’s claims against Coleridge and Jelniki manifested

“thirteen years after Coleridge acquired a fifty percent ownership in Greystone and

nine years after it acquired the remaining fifty percent interest.” Id.

      On remand, the parties conducted jurisdictional discovery. As a result of this

discovery, the Fund identifies these additional material facts:

      • The Greystone-Coleridge corporate relationship. Greystone’s facility in

          Kansas City, Kansas was the property of United States companies under the

          umbrella of a wholly-owned Coleridge subsidiary. App. at 392–93. Three or

          four times, Greystone purchased some printing supplies for Coleridge that

          were unavailable in Ireland. Id. at 386–87. In 2000, Coleridge provided a

          $250,000 loan to Greystone, which Greystone did not repay. Id. at 389–91,

          400–01.




      1
       Following similar logic, the District of Columbia district court later granted a
motion for summary judgment for the plaintiff, reaffirming that the foreign parent
company was subject to personal jurisdiction in the United States. Pension Benefit
Guar. Corp. v. Asahi Tec Corp., 979 F. Supp. 2d 46, 56–64 (D.D.C. 2013).
                                            8
• Trips by board members to the United States. James Lloyd, a member of

   Greystone’s board and the Chief Financial Officer (“CFO”) and General

   Manager of Greystone, met with Reynolds several times a year. Id. at 371–72,

   375–77. Lloyd also met with Walsh on occasion. Id. at 377–78. Greystone

   did not pay travel expenses when Reynolds and Walsh came to visit from

   Ireland. Id. at 380. For example, Walsh visited Greystone in Kansas City four

   times from 1998 to 2005 “on behalf of Coleridge,” and Coleridge paid his

   travel expenses. Id. at 402–06, 408.

• Reynolds’s involvement in Greystone matters. Reynolds was involved in an

   “advisory capacity” in approving Greystone’s CBAs, and occasionally made a

   brief appearance at the beginning of a negotiating session with the Union. Id.

   at 381, 384–85. Reynolds discussed withdrawal liability with Lloyd during

   2006-2007 negotiations with the Union. Id. at 383. Reynolds also discussed

   certain hiring issues with Lloyd. Id. at 394–95. Reynolds at times used

   Coleridge telephones to communicate with Lloyd, and Reynolds was involved

   in the “winding down” of Greystone. Id. at 419, 428.

• The 2007 Union-related documents signed by Reynolds. As regards the

   meeting contemplated by the March 2007 Agreement between Greystone and

   the Union, Reynolds was described as “[r]epresenting the owners.” Id. at 422–

   24. The June 2007 Greystone letter to the Union Reynolds signed was drafted

   by someone else after contract negotiations had broken down. Id. at 425–26.



                                     9
      At the close of discovery, Coleridge and Jelniki again sought dismissal for lack

of personal jurisdiction. Id. at 431–54. The district court granted Coleridge’s and

Jelniki’s motion. Id. at 501–15. The district court found that the Reynolds-Walsh

contacts proffered by the Fund were “superficial” and did not demonstrate “day-to-

day involvement in Greystone’s business.” Id. at 510–11, 513–14. The district court

noted the absence of “credible evidence that any actions Reynolds took when he

discharged his duties as an officer of Greystone were on behalf of Coleridge and/or

Jelniki,” and observed there was no proof the meeting referenced in the March 2007

Agreement “ever happened.” Id. at 512–14. The district court likewise found that

Coleridge’s ownership of Greystone’s building, Greystone’s sporadic supply

purchases, and Coleridge’s $250,000 loan were consistent with a conventional

parent-subsidiary relationship and demonstrated no day-to-day involvement. Id. at

511–12. Finally, the district court saw no evidence that the Fund’s alleged injury

arose out of the contacts identified and relied on by the Fund. Id. at 514.

                                         II

      “We review de novo the district court’s dismissal for lack of personal

jurisdiction.” Benton v. Cameco Corp., 375 F.3d 1070, 1074 (10th Cir. 2004)

(citation omitted). When challenged, “the plaintiff has the burden of proving

jurisdiction exists.” Id. (citation omitted). When a district court “grants a pre-trial

motion to dismiss without conducting an evidentiary hearing,” this court “accepts as

true the uncontroverted factual allegations in the complaint.” GCIU, 700 F. App’x at

867. A plaintiff in these circumstances need only make a “prima facie showing” that

                                              10
jurisdiction is proper, id., and we “resolve all factual disputes in favor of the

plaintiff[.]” Benton, 375 F.3d at 1074 (citation omitted).

       “When a plaintiff’s claims arise under federal law and the defendant is not

subject to the jurisdiction of any state’s court of general jurisdiction,” Federal Rule of

Civil Procedure (“Rule”) 4(k)(2) “provides for federal long-arm jurisdiction if the

plaintiff can show that the exercise of jurisdiction comports with due process.”

GCIU, 700 F. App’x at 867–68. As we have already determined that Rule 4(k)(2)

applies here, the pivotal question is “whether the exercise of federal jurisdiction

satisfies Fifth Amendment due process standards.” Id. at 868. Consistent with the

traditional “minimum contacts” requirement, “a federal court may exercise specific

jurisdiction over a foreign defendant if the defendant purposefully directed its

activities at the forum and the plaintiff’s injuries arose from the defendant’s forum-

related activities.” Id. The Fund relies on specific jurisdiction, not general

jurisdiction, to assert claims against Coleridge and Jelniki.

                                          A
       After the first appeal, the Fund had an opportunity on remand to investigate

whether Coleridge and Jelniki were “involved in the day-to-day management of

Greystone.” GCIU, 700 F. App’x at 869–71; see also Good v. Fuji Fire & Marine

Ins. Co., 271 F. App’x 756, 759 (10th Cir. 2008) (unpublished) (“For purposes of

personal jurisdiction, a holding or parent company has a separate corporate existence

and is treated separately from the subsidiary in the absence of circumstances

justifying disregard of the corporate entity.”) (citation and internal quotation marks

                                              11
omitted). The Fund has not generated proof of this type of involvement by the parent

entities. As to post-remand evidence regarding the Greystone-Coleridge corporate

relationship, the Fund does not cite persuasive authority demonstrating that

Greystone’s intermittent purchases of supplies or Coleridge’s alleged ownership

(through other United States subsidiaries) of Greystone’s building constitutes day-to-

day management. The same is true of the $250,000 loan Coleridge made to

Greystone. Cf. Quarles v. Fuqua Indus., Inc., 504 F.2d 1358, 1363–64 (10th Cir.

1974) (indicating that “parent financing of the subsidiary will not make the

subsidiary a mere instrumentality”).

      That these Greystone-Coleridge connections fail to establish “day-to-day

control” becomes even clearer when the contacts are viewed in the context of other

uncontested facts. Coleridge and Jelniki were not registered and did not conduct

business in Greystone’s former home state of Kansas. App. at 456 ¶ 4. Coleridge

and Jelniki did not have United States employees. Id. at 479. Coleridge and Jelniki

did not send equipment, supplies, or printing products to Greystone. Id. at 484.

Coleridge and Jelniki had separate budgets, payroll, and business records from

Greystone. App. at 456 ¶ 6. Coleridge and Jelniki filed taxes separately from

Greystone. Id. at 474 ¶ 2. Lloyd, as CFO and General Manager, was responsible for

running Greystone. Id. at 492, 495. He oversaw the accounting, set financial

projections, approved expenses, led Greystone management team meetings, and made

decisions about production and marketing issues. Id. at 463, 465, 494. Lloyd

communicated with Reynolds, but did not need Reynolds’s approval for hiring

                                          12
decisions, id. at 485–86. Cf. United States v. Bestfoods, 524 U.S. 51, 61–62 (1998)

(observing generally that neither “acts incident to the legal status of stockholders”

nor “duplication of some or all of the directors or executive officers” will render a

parent responsible for the wrongdoing of a subsidiary) (citation omitted).

      Similarly inadequate is the Fund’s post-remand evidence relating to trips by

board members to the United States and Reynolds’s involvement in certain Greystone

matters. Even assuming that Reynolds communicated and met with Lloyd several

times a year, that Walsh met with Lloyd four times over approximately eight years

“on behalf of Coleridge,” and that Greystone did not pay for all of Reynolds’s trips or

any of Walsh’s trips, 2 those communications and meetings fall short of establishing

day-to-day management:

      Exercise of some degree of supervision by a 100% stockholder is not
      sufficient to render the subsidiary its instrumentality or alter ego. That
      a stockholder should show concern about the company’s affairs, ask for
      reports, sometimes consult with its officers, give advice, and even
      object to proposed action is but the natural outcome of a
      relationship. . . . Such participation in a subsidiary’s affairs does not
      amount to the domination of day to day business decisions and disregard
      of the corporate entity necessary to impose liability on a parent.

Lowell Staats Mining Co. v. Pioneer Uravan, Inc., 878 F.2d 1259, 1264 (10th Cir.

1989) (citations and internal quotation marks omitted, interpreting Colorado law); see

also Quarles, 504 F.2d at 1363–64 (reaching a similar conclusion while applying


      2
         At this stage, we must resolve in the Fund’s favor any dispute about whether
Greystone paid for Reynolds’s trips. Reynolds testified that Greystone paid for his
flights, apartment, and car in connection with excursions to Kansas City. App. at
481. Lloyd testified that Greystone did not pay Reynolds’s travel expenses. Id. at
380.
                                           13
Kansas law). The Fund’s proof – especially in light of the additional undisputed

facts described in the preceding paragraph – does not show that Reynolds and Walsh

through their visits and interactions micromanaged Greystone’s operations, even if

one or both of those individuals were acting on Coleridge’s or Jelniki’s behalf.

      The Fund’s final category of post-remand evidence concerns CBA negotiations

with the Union. This evidence does not establish day-to-day management of the

CBA process, much less day-to-day management of Greystone as a whole. Assuming

for the sake of argument that travel payments by one or more parent entities meant

Reynolds was acting on behalf of Coleridge or Jelniki when he sent the June 2007

Union correspondence, that letter hardly represents extensive intervention. The

March 2007 Agreement and the Fund’s other Union-related items of proof do not

establish day-to-day control either. Lloyd had the ultimate authority to approve a

contract with the Union. App. at 467, 493. Reynolds’s appearances at Union

negotiating sessions were brief, typically to “say hello” to the participants, and the

only substantive statements Reynolds made before leaving the sessions were to the

effect of “listen to what [the] management team [is] saying.” Id. at 468 (brackets

added). The meeting contemplated by the March 2007 Agreement was “not a

negotiation session,” and there is no evidence this meeting actually took place. Id. at

143, 483.

                                         B
      Although the evidence offered by the Fund stops short of establishing day-to-

day control of Greystone by Coleridge or Jelniki, we emphasized in the first appeal

                                             14
that the test for liability is not necessarily coterminous with the test for personal

jurisdiction. See GCIU, 700 F. App’x at 869–70 (“[T]he fact that a defendant would

be liable under a statute if personal jurisdiction over it could be obtained is irrelevant

to the question of whether such jurisdiction can be exercised.”) (brackets added,

citation and internal quotation marks omitted). Accordingly, we are also bound to

consider the customary markers for personal jurisdiction: “(1) whether the defendant

purposefully directed its activities at residents of the forum state; (2) whether the

plaintiff’s injury arose from those purposefully directed activities; and (3) whether

exercising jurisdiction would offend traditional notions of fair play and substantial

justice.” Newsome v. Gallacher, 722 F.3d 1257, 1264 (10th Cir. 2013). Even if we

examine Coleridge’s and Jelniki’s nationwide contacts, see Peay v. BellSouth Med.

Assistance Plan, 205 F.3d 1206, 1211–13 (10th Cir. 2000) (concluding in a federal

question case involving domestic defendants that due process “requires something

more” than “minimum contacts with the United States as a whole”), the first two

prerequisites have not been met, making it unnecessary to address the third.

                                          1
       The “purposeful direction” requirement can appear in different guises. “In the

tort context, we often ask whether the nonresident defendant ‘purposefully directed’

its activities at the forum state; in contract cases, meanwhile, we sometimes ask

whether the defendant ‘purposefully availed’ itself of the privilege of conducting

activities or consummating a transaction in the forum state.” Dudnikov v. Chalk &

Vermilion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008). “In all events, the

                                              15
shared aim of ‘purposeful direction’ doctrine has been said by the Supreme Court to

ensure that an out-of-state defendant is not bound to appear to account for merely

‘random, fortuitous, or attenuated contacts’ with the forum state.” Id. (quoting

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). Here, purposeful

direction is missing, regardless of which test is applied.

      The tort standard for purposeful direction often traces back to Calder v. Jones,

465 U.S. 783 (1984). We have interpreted Calder to require an “intentional” action,

“expressly aimed” at the forum state, with “knowledge that the brunt of the injury”

would be felt in that forum. Anzures v. Flagship Rest. Grp., 819 F.3d 1277, 1280

(10th Cir. 2016) (citation omitted). “Calder made clear that mere injury to a forum

resident is not a sufficient connection to the forum.” Walden v. Fiore, 571 U.S. 277,

290 (2014). “The proper question is not where the plaintiff experienced a particular

injury or effect but whether the defendant’s conduct connects him to the forum in a

meaningful way.” Id.

      The Fund has not satisfied this criterion. The injury to the Fund is based on

the alleged failure of Coleridge and Jelniki to make pension payments under ERISA

after Greystone’s withdrawal in 2011. We noted in our prior opinion a lack of proof

“that any withdrawal liability actually or even potentially existed” when Coleridge

and Jelniki ostensibly joined Greystone’s “control group” by acquiring 50% of

Greystone in 1998 or 100% of Greystone in 2002. GCIU, 700 F. App’x at 869. We

thus rejected the Fund’s argument that Coleridge or Jelniki “purposefully directed its

activities at the forum” when it obtained a controlling interest in Greystone. Id. The

                                           16
Fund’s post-remand evidence regarding ownership of Greystone’s building, the

extension of a loan to Greystone in 2000, occasional trips to the forum by board

members on Coleridge’s dime, and Reynolds’s marginal involvement with CBAs in

2007 or earlier does not fill this gap. Put another way, none of the Fund’s proof

shows that Coleridge or Jelniki intentionally aimed its conduct at the forum knowing

that these activities would produce pension-related injuries there.

      The contract standard for purposeful direction incorporates Burger King, 471

U.S. 462. There, the Supreme Court held that “prior negotiations and contemplated

future consequences, along with the terms of the contract and the parties’ actual

course of dealing,” should be evaluated “in determining whether the defendant

purposefully established minimum contacts within the forum.” Id. at 479; accord

Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1298 (10th Cir. 1999).

Parties who “reach out beyond one state and create continuing relationships and

obligations with citizens of another state are subject to regulation and sanctions in the

other State for the consequences of their activities.” Burger King, 471 U.S. at 473

(citation and internal quotation marks omitted). “[I]t is essential in each case that

there be some act by which the defendant purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and

protections of its laws.” Id. at 475 (quoting Hanson v. Denckla, 357 U.S. 235, 253

(1958)).

      Although the “purposeful direction” question in the matter at hand is closer

using the contract test versus the tort test, the answer is the same. Coleridge and

                                           17
Jelniki secured a controlling interest in Greystone, a United States company, but we

expressly rejected the argument in the first appeal that “the acquisition of a company

that participates in a multiemployer pension plan is, by itself, sufficient to establish

personal jurisdiction over the acquiring company[.]” GCIU, 700 F. App’x at 869

(brackets added); see also id. (citing Shaffer v. Heitner, 433 U.S. 186, 213–16 (1977)

for the proposition that due process requires more than just an ownership interest in

an entity located in the forum). The details of any acquisition agreements between

Greystone, Coleridge, and Jelniki have not been explored on appeal, including

whether any share purchase transactions referenced withdrawal liability under

ERISA. Cf. Burger King, 471 U.S. at 480 (noting, inter alia, that the defendant

“entered into a carefully structured 20-year relationship that envisioned continuing

and wide-reaching contacts” with the plaintiff in the forum state, including

contractual statements relevant to the underlying claims that operations would be

conducted and supervised from, notices and payments would be sent to, and

agreements would be made in and enforced from the forum). While the Fund’s post-

remand evidence certainly suggests an ongoing relationship between Coleridge,

Jelniki, and Greystone (as one would expect between a parent and a subsidiary) it

does not connect any purposeful availment to Greystone’s cessation of pension

payments, the event giving rise to this lawsuit. See Bristol-Myers Squibb Co. v.

Super. Ct. of Cal., 137 S. Ct. 1773, 1780 (2017) (confirming that specific jurisdiction




                                            18
“is confined to adjudication of issues deriving from, or connected with, the very

controversy that establishes jurisdiction”) (citation omitted). 3

                                          2
       We look next at the second marker for personal jurisdiction: whether “the

litigation results from alleged injuries that arise out of or relate to” a defendant’s

activities purposefully directed at the forum. Burger King, 471 U.S. at 472–73

(citation and internal quotation marks omitted); accord Monge v. RG Petro-

Machinery (Grp.) Co., 701 F.3d 598, 613–14 (10th Cir. 2012). “Some courts have

interpreted the phrase ‘arise out of’ as endorsing a theory of ‘but-for’ causation,

while other courts have required proximate cause to support the exercise of specific

jurisdiction.” Dudnikov, 514 F.3d at 1078 (citations omitted). But-for causation

means “any event in the causal chain leading to the plaintiff’s injury is sufficiently

related to the claim to support the exercise of specific jurisdiction.” Id.

“[C]onsiderably more restrictive” is proximate causation, which turns on “whether




       3
         The Supreme Court explained in Bristol-Myers Squibb that “since our
decision concerns the due process limits on the exercise of specific jurisdiction by a
State, we leave open the question whether the Fifth Amendment imposes the same
restrictions on the exercise of personal jurisdiction by a federal court.” 137 S. Ct. at
1783–84. Because no party in the case at bar draws any distinction between the Fifth
and Fourteenth Amendments with respect to the “purposeful direction” and “arising
out of” requirements, we assume without deciding that these restrictions are the same
under either Amendment. Cf. Peay, 205 F.3d at 1212 (“The Due Process Clauses of
the Fourteenth and Fifth Amendments are virtually identical, and both were designed
to protect individual liberties from the same types of government infringement.”)
(citation, internal quotation marks, and footnote omitted).
                                              19
any of the defendant’s contacts with the forum are relevant to the merits of the

plaintiff’s claim.” Id. (citation omitted).

       The causation requirement was highlighted both by this court in the first

appeal and by the district court on remand. We generally noted that “the plaintiff’s

injuries” must “ar[i]se from the defendant’s forum-related activities,” GCIU, 700 F.

App’x at 868 (brackets added), and specifically stated that a 2007 meeting involving

Reynolds was insufficient “to support the exercise of specific jurisdiction,

particularly when the Fund has not alleged how its injuries arose from that meeting.”

Id. at 871. In its second dismissal order, the district court echoed that “the plaintiff’s

injuries [must have arisen] from the defendant’s forum-related activities,” App. at

514 (brackets in original), held that the Fund’s injuries “arose because Greystone

went out of business and withdrew from the fund,” and saw no evidence that these

harms “arose from Reynolds’ and Walsh’s limited contacts (on behalf of Coleridge

and Jelniki) with the United States.” Id.

       In its opening brief in this appeal, however, the Fund did not address the extent

to which its injuries arose out of purposefully-directed activities of Coleridge and

Jelniki. The phrase “arising out of or relating to” does not appear in the Fund’s issue

headings, and the Fund did not present an organized “causation” argument in its

initial brief. Aplt. Br. at i–ii, 13–30. By these omissions, the Fund forfeits any

challenge to the district court’s ruling on this ground. See Rivero v. Bd. of Regents,

950 F.3d 754, 763 (10th Cir. 2020) (“If the district court states multiple alternative

grounds for its ruling and the appellant does not challenge all these grounds in the

                                              20
opening brief, then we may affirm the ruling.”); United States ex rel. Little v.

Triumph Gear Sys., Inc., 870 F.3d 1242, 1250 (10th Cir. 2017) (determining that

appellants waived their argument “by failing to raise it in their opening brief”). 4 This

problem cannot be remedied by arguments about the “arising out of” requirement

raised for the first time in the Fund’s reply brief. See Sandoval v. Unum Life Ins. Co.

of Am., --- F.3d ----, 2020 WL 1265671, at *6 n.4 (10th Cir. 2020) (“Unum does raise

this argument in the reply brief, but this was too late.”); Singh v. Cordle, 936 F.3d

1022, 1043 (10th Cir. 2019) (same).

       In sum, we need not decide whether but-for or proximate causation is

necessary, because the Fund in its opening brief did not meaningfully address the

“arising out of” requirement. The district court invoked this requirement in its

dismissal order. The Fund expressly grappled with the issue only after Coleridge and

Jelniki raised it in their response brief. Aple. Br. at iii, 19–21; Aplt. Reply Br. at i,

8–10. That response by the Fund comes too late. We must uphold the district court’s

unchallenged ruling on causation.

                                          C
       The Fund’s remaining argument is that this case is materially similar to Asahi

Tec, 839 F. Supp. 2d at 120, 124–25, where a federal court in the District of




       4
        Similarly insufficient are any passing and undeveloped references in the
Fund’s initial brief to causation (e.g., Aplt. Br. at 15). See Anderson Living Trust v.
Energen Res. Corp., 886 F.3d 826, 831 n.6 (10th Cir. 2018) (reasoning that
appellants who identify an issue in an opening brief “but otherwise fail to develop it,
providing no argument or legal authority to support it,” remain subject to waiver).
                                              21
Columbia exercised personal jurisdiction over a parent company charged with a

subsidiary’s termination liability under ERISA. We explained why this dispute

differs from Asahi Tec in our prior opinion. GCIU, 700 F. App’x at 868–69. In any

event, the Fund has forfeited this contention as well. Coleridge and Jelniki point out

that the Fund did not argue to the district court on remand that Asahi Tec (based on

facts developed after the first appeal) was controlling. Aple. Br. at 22. The Fund

offers no response in its reply brief. Aplt. Reply Br. at ii, 1–19; see also App. at

333–60 (setting forth the contents of the Fund’s post-remand brief to the district

court, without reference to Asahi Tec). The Fund’s abandonment of Asahi Tec in the

district court obviates the need for us to now address it on appeal. See Strauss v.

Angie’s List, Inc., 951 F.3d 1263, 1266 n.3 (10th Cir. 2020) (“Generally, this court

does not consider arguments raised for the first time on appeal.”).

                                         III

      We affirm the district court’s dismissal of the Fund’s claims against Coleridge

and Jelniki for lack of personal jurisdiction.


                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge




                                           22